DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 6/21/22.  Claims 21-40 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 21,35  and 40 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claim 16 of US Patent 11,265,363 B2 hereinafter “363 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims 21 and 40 are to be found in the claim 16 of the 256 patent. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.(US Patent Application Publication 2016/0226732 A1, hereinafter “Kim”) and further in view of Yang et al.(US patent Application Publication 2016/0021494 A1, hereinafter “Yang”)
 	As to claim 21, Kim teaches a computer-implemented method of facilitating interactions with devices, the method comprising: 
 	determining, by one or computing devices, a location of a user device within a space; (Kim [0687] teaches access device a collect information related to location of the access device)
	  accessing, by the one or more computing devices, interaction data describing one or more interactions associated with the semantic location; and determining, by the one or more computing devices, a recommended interaction with at least one device based at least in part on the interaction data describing one or more interactions associated with the semantic location. (Kim par [0688] teaches displaying tile based on how often the tile is used) 
 	Kim fails to expressly teach identifying, by one or more computing devices, a semantic location associated with the location of the user device within the space based at least in part on one or more devices accessible to the user device.
 	However, Yang teaches identifying, by one or more computing devices, a semantic location associated with the location of the user device within the space based at least in part on one or more devices accessible to the user device.(Yang par [0013] teaches semantic location information of users may be determined by collecting wireless data scans from access points that may be in the proximity of a user at a certain location )
 	Accordingly , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have combine the teachings of Kim and Yang to achieve the claimed invention. One would have been motivated to make such combination  to provide descriptive details  about a user’s location.(Yang par [0011])

 	As to claim 22, Kim and Yang teach the computer-implemented method of claim 21, wherein determining, by one or computing devices, the location of a user device within a space further comprises: determining, by the one or more computing devices, one or more devices within wireless communication range of the user device.(Yang par [[0013] teaches collecting wireless data scans from access points that may be in the proximity of a user at a certain location)

 	As to claim 23, Kim and Yang teach the computer-implemented method of claim 22, wherein identifying the semantic location associated with the location of the user device within the space further comprises:
 	comparing, by the one or more computing devices, the one or more devices within wireless communication range of the user device to stored semantic data for one or more semantic locations.( Yang par [0024] teaches wireless data scans may be collected by the mobile device and sent to a semantic location server to be used for location determination of the mobile device)

 	As to claim 24, Kim and Yang  teach the computer-implemented method of claim 23, wherein the stored semantic data describes, for at least one semantic location, a list of one or more devices associated with the semantic location. (Yang par [0024] teaches wireless measurements  such as room scans)

 	As to claim 25, Kim and Yang teach the computer-implemented method of claim 23, wherein the stored semantic data describes at least one other space associated with the semantic location.( Yang par [0024] teaches room features  or classifiers)

 	As to claim 26, Kim and Yang teach the computer-implemented method of claim 25, wherein the at least one other space is determined to be associated with the semantic location based on user input. (Yang par [0059] teaches user may manually input location )

 	As to claim 27, Kim and Yang teach the computer-implemented method of claim 21, wherein the interaction data comprises one or more of: a number of interactions between user devices and one or more devices associated with the semantic location, a time of one or more interactions between user devices and one or more devices associated with the semantic location, and a location of user devices relative to the one or more device associated with the semantic location when an interaction occurred.(Kim par [0685] teaches frequency of use of the network device associated with a modular tile)

 	As to claim 28, Kim and Yang teach the computer-implemented method of claim 21, wherein determining, by the one or more computing devices, the recommended interaction with at least one device based at least in part on the semantic location associated with the location of the user device further comprises: determining, by the one or more computing devices, the recommendation interaction and the at least one device based, at least in part, on the interaction data. (Kim par [0685] teaches frequency of use of the network device associated with a modular tile)

 	As to claim 29, Kim and Yang teach the computer-implemented method of claim 21, further comprising: providing, by the one or more computing devices, data describing the recommended interaction to the user device.(Kim par [0686] teaches the access device may collect information related to the tiles that the user has used most often, either over a long period of time or over the recent past)

 	As to claim 30, Kim and Yang teach the computer-implemented method of claim 21, wherein the one or more computing devices include the user device.(Kim par [0686] teaches access device)

 	As to claim 31, Kim and Yang teach the computer-implemented method of claim 21, wherein the one or more devices accessible to the user device include at least one embedded computing device. .(Kim par [0688] teaches   security sensors)

  	As to claim 32, Kim and Yang each the computer-implemented method of claim 21, wherein the space is a building comprising a plurality of locations.(Kim par [0687] teaches house, garage. Kim par [0689] teaches garage and basement)
 	
 	As to claim 32, Kim and Yang teach the computer-implemented method of claim 32, wherein each locations in the plurality of locations within the building are associated with different semantic locations.(Kim par [0689] teaches garage door opener and basement light switch )
 	
 	As to claim 32, Kim and Yang teach the computer-implemented method of claim 32, wherein each locations in the plurality of locations within the building are associated with different semantic locations.( Kim par [0689] teaches garage and basement)

 	Claims 34-37 and 38-39 merely recite a computing device to perform the method of claims 21-24 and 27-28 respectively. Accordingly, Kim and Yang teach every limitation of claims 34-37 and 38-39 as indicates in the above rejection of claims 21-24 and 27-28 respectively.

 	Claim 40 merely recite a non-transitory computer readable medium storing instructions that when executed by one or more computing devices, perform the method of claim 21. Accordingly, Kim and Yang teach every limitation of claims 40 as indicates in the above rejection of claims 21.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175